DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 6, 7, and 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the specific examples of features claimed in claims 1, 2, 6, 7, and 8, does not reasonably provide enablement for example, color and weight, or a pedestrian, or a bird as a feature or any other feature related to “information,” “obstructions,” and “velocity obstacles” not listed, respectively. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. Wands factors applied: the claims are claimed broadly . 
Claims 1, 2, 6, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The terms “information,” “obstructions,” and “velocity obstacles,” in claims 1, 2, 6, 7, and 8 are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, “information,” “obstructions,” and “velocity obstacles,” have been given reasonably broad interpretations.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, and 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US20180074520A1).
Regarding claim 1, Liu teaches a method of autonomous flight path planning for a group of cooperating aircraft operating in a formation, the method comprising: receiving information related to one or more obstructions that interfere with an aircraft of the group continuing on a flight path toward a destination (see Paragraph 0037 for the command data 22,23 can embody a number of UAV flight path execution instructions, such as but not limited to: path planning, wherein determination of an optimal flight path is performed for the UAV 18 to follow while meeting certain objectives and mission constraints (e.g. avoiding/maintaining positional relationships to neighboring obstacles including fellow UAVs 18 of the group 16, fuel requirements, etc)); calculating a respective velocity obstacle for each of the one or more obstructions (see Paragraph 0040 for a group 16 of UAVs 18 can either contain all Followers F that follow a virtual leader (further described below), or many followers F and 1 real Leader L as such, the followers F will each fly at a position (and velocity) defined relative to the position (and velocity) of the leader L (e.g. real or virtual)); 
calculating a plurality of candidate velocities, each candidate velocity outside of the calculated velocity obstacles (see Paragraph 0041 for the leader UAV 20 then proceeds to calculate individual new positions and desired velocities at the new positions for each of the follower UAVs 21 in the group 16, based on broadcast current status information 25 (e.g. position, velocity) received from each of the follower UAVs 21 assigned to the leader UAV 20); 
see Paragraph 0044 for the leader UAV 20 continuously receives status information 25 for itself via the onboard sensors 44, and using an Independent Update Model compares the current position/velocity of the leader UAV 20 to the desired waypoints for the group 16 prescribed in the command data 22, then calculate any updates to the waypoint and velocity at that waypoint of the leader UAV 20); 
operating the leader at the first velocity (see Paragraph 0038 for the onboard control processing system 32 and associated operating instructions of the storage 40 can process and act on the status information 25 once received (follower 21 to follower 21, leader 20 to follower 21, and/or follower 21 to leader 20), as well as any control data 23 received from the leader 20 (i.e. leader 20 to follower 21). In terms of coordinating the flight operations of the leader 20, as mentioned, the separate channel 14 is used to communicate the command data 22 between the leader 20 and the GCS 12, as well as any flight status information 19 reporting real time flight conditions (e.g. position, speed, direction, altitude, fuel/battery power level, etc.) of the group 16 as a whole and/or for individual UAVs 18 within the group 16 assigned to the leader 20 or for the leader 20); 
calculating, based upon keeping a follower aircraft in formation relative to the leader, a second velocity for the follower (see Paragraph 0040 for the followers F will each fly at a position (and velocity) defined relative to the position (and velocity) of the leader L (e.g. real or virtual)); 
determining whether the second velocity is inside one of the calculated velocity obstacles (see Paragraph 0055 for the respective UAV 20,21 (e.g. follower UAV 21 in the case of the independent update model) compares the received flight status information 25, compares it against the waypoint WP B of the command data 22 and then transmits the required new position Pb and desired velocity Vb (as WP information 23) of the follower UAV 21 at waypoint WP B needed for the particular follower UAV 21 to subscribe to the overall command data 22); 
see Paragraph 0041 for the leader UAV 20 sends the desired velocities at the new positions (e.g. WP information 23) to the follower UAVs 21 in order for their onboard processing system 30 and associated operating instructions in their storage 40 to interpret and coordinate operation of their respective actuators 36 to follow their own set of waypoints to their new formation positions within the flight path of the group 16); 
and when the second velocity is inside one of the calculated velocity obstacles, calculating a revised velocity that is outside of the calculated velocity obstacles and operating the follower at the revised velocity (see Paragraph 0055 for calculate or recalculate (corresponds to revised) the new required position Pc and desired velocity Vc (as WP information 23) for the follower to reach waypoint WP C; see also Paragraph 0059 for If the leader UAV 20 determines that other UAVs 18 of the group may become affected by the impending (or in process implementation) collision avoidance maneuvers, the leader UAV 20 can inform those other potentially affected UAVs 18 with updated (corresponds to revised) position/velocity information of the UAVs 18 undergoing collision avoidance and/or can determine and then instruct the other potentially affected UAVs 18 with updated position/velocity information for processing by their onboard processing system 32).  
Regarding claim 2, Liu teaches the method of claim 1, wherein receiving information comprises one or more aircraft of the group sensing the one or more obstructions (see Paragraph 0061 for the sensors 44 of a UAV 18 detects that another UAV 18 is within the minimum distance D threshold (i.e. indicating a potential collision)).  
Regarding claim 3, Liu teaches the method of claim 1, wherein the first velocity is selected in accordance with an optimization algorithm related to performance of a mission by the group (see Paragraph 0041 for the command data 22 is reflective of calculated optimal path for all UAVs 18 to move from their original positions to their respective new positions while in flight, while avoiding flight paths from crossing each other while within the group 16. Upon receipt by the leader UAV 20 of the command data 22, the leader UAV 20 then proceeds to calculate individual new positions and desired velocities at the new positions for each of the follower UAVs 21 in the group 16, based on broadcast current status information 25 (e.g. position, velocity) received from each of the follower UAVs 21 assigned to the leader UAV 20; see also Paragraph 0069 for if the detected potential collision by the UAVs 18 is a heads on collision and the affected UAVs 18 still require to move towards each other, an offset can be determined by the collision avoidance algorithm implemented by the respective processors 32 of the affected UAVs 18 is added in the velocity vector so that a new collision scenario can be avoided).  
Regarding claim 5, Liu teaches the method of claim 1, wherein operating the follower at the revised velocity causes the follower to leave the formation (see Paragraph 0061 for if step 204 is reached, then the leader UAV 20 would send out a pause command (e.g. status information 23) to each of the follower UAVs 21 of the group 16 using the communication channel 15 to cause the follower UAVs 21 unaffected by the detected potential collision to go into the pause state, which is an example of leaving the formation; see also Paragraph 0057 for active control of the UAVs 20,21 can start when all UAVs 20,21 are flying in their original formation at step 100 (e.g. previously defined by the GCS 12 and implemented by all UAVs 20,21 of the group 16 via receipt by the leader UAV 20 and dissemination (corresponds to leaving the formation) to the follower UAVs 21 of the group 16)).  
Regarding claim 6, Liu teaches the method of claim 5, further comprising: determining that the one or more sensed obstructions no longer interfere with the aircraft of the group continuing on the flight path (see Paragraph 0062 for the unaffected follower UAVs 21 wait at step 204 until the leader UAV 20 returns to a stabilized state (e.g. is returned outside of any minimum distance D threshold(s)) before continuing on with the formation commands 22 (wherein the stabilized state corresponds to no longer sensing obstructions); 
see Paragraph 0062 for once stabilized, the leader UAV 20 would send out a resume command (e.g. status information 23) to each of the follower UAVs 21 of the group 16 using the communication channel 15 to cause the follower UAVs 21 unaffected by the detected potential collision to go into a resume formation state (i.e. to continue to implement their formation commands 22 for the designated flight path)+D22).  
Regarding claim 7, Liu teaches the method of claim 1, further comprising: providing each aircraft in the group with updated information related to the other aircraft in the group (see Paragraph 0044 for each follower UAV 21 continuously receives status information 25 for itself via its onboard sensors 44, and using the Independent Update Model compares the current position/velocity of the follower UAV 21 to the desired waypoints for the group 16 prescribed in the command data 22, then calculates any updates to the waypoint and velocity at that waypoint of the follower UAV 21).  
Regarding claim 8, Liu teaches the method of claim 7, wherein providing the updated information comprises each aircraft in the group transmitting information related to its respective velocity and position to each of the other aircraft in the group (see Paragraph 0044 for each follower UAV 21 continuously receives status information 25 for itself via its onboard sensors 44, and using the Independent Update Model compares the current position/velocity of the follower UAV 21 to the desired waypoints for the group 16 prescribed in the command data 22, then calculates any updates to the waypoint and velocity at that waypoint of the follower UAV 21).  
Regarding claim 9, Liu teaches the method of claim 1, further comprising: defining a respective safety zone for each aircraft in the group, each safety zone enveloping a corresponding one of the aircraft (see Paragraph 0021 for determining a relative distance between the leader UAV and an adjacent follower UAV of the plurality of follower UAVs is less than a predefined repulsion field threshold; calculating repulsion force vector (corresponds to a safety zone) based on the relative distance; and combining the repulsion force vector with a current velocity vector of the leader UAV using an onboard processing system of the leader UAV; and wherein the adjacent follower UAV implements a corresponding repulsion force vector with its current velocity vector using an onboard processing system of the follower UAV).  
Regarding claim 10, Liu teaches the method of claim 9, wherein selecting the first velocity includes determining that the first velocity limits overlap of the respective safety zones of the leader and the follower (see Paragraph 0058 for it is recognized that the monitored minimum distance D threshold can also take into account relative velocities of the adjacent UAVs 18, for example if the UAVs 18 enter into the bounds of the minimum distance D threshold while their relative velocity is divergent, then the repulsion force applied to each of the adjacent UAVs 18 can be moderated (e.g. lessened)).  
Regarding claim 11, Liu teaches the method of claim 9, wherein calculating the second velocity includes determining that the second velocity limits overlap of the respective safety zones of the follower and the leader (see Paragraph 0058 for if the UAVs 18 enter into the bounds of the minimum distance D threshold while their relative velocity is convergent, then the repulsion force applied to each of the adjacent UAVs 18 can be moderated (e.g. increased)).  
Regarding claim 12, Liu teaches the method of claim 1, further comprising: defining a mission for the group, the mission including a starting location and a destination (see Paragraph 0025 for the formation command 22 of the GCS 12 can include a geographical starting position for the group 16, a geographical ending position for the group 16, one or more altitude positions for the group 16 along a flight path, the flight path itself (e.g. a series of intermediate geographical positions or WPs) for the group 16 between the starting and ending positions, separation distance(s) D between adjacent UAVs 18, as well as one or more speeds or velocities for the group 16); 
see Paragraph 0025 for it is recognised that the formation command 22 can be updated while the group 16 is in flight (i.e. a current formation command 22 can represent a change to a previous formation command 22 communicated to the leader UAV 20, which corresponds to an "optimal flight path"). As is further discussed below, it is the responsibility of the leader UAV 20 to interpret and dynamically implement the formation command 22 through communication of the waypoint information 23 to each of the follower UAVs 21 of the group 16 periodically during the flight, for example based on periodically received flight status information 25 communicated from the follower UAVs 21 to the leader UAV 20 of the group 16).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of High (US20190236963A1).
Regarding claim 4, Liu teaches the elements of the present invention but fails to explicitly teach the method of claim 3, wherein the optimization algorithm is based upon at least one of a shortest flight distance between a current location of the group and the destination, a shortest flight time from the current location to the destination, and minimizing energy consumption during flight from the current location to the destination.
However, High teaches the method of claim 3, wherein the optimization algorithm is based upon at least one of a shortest flight distance between a current location of the group and the destination, a shortest flight time from the current location to the destination, and minimizing energy consumption during flight from the current location to the destination (see Paragraph 0027 for the swarm structure may decrease energy consumption, decrease time spent in route, and/or increase traveling speed for one or more UAVs within the swarm).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for implementation of a formation flight path coordination for a scalable group of Unmanned Arial Vehicles (UAVs) including a recursive architecture with a leader UAV and a plurality of follower UAVs in communication with the leader UAV, as taught by Liu, using the a system for communication while the swarm of UAVs are in route to one or more destinations, as taught by High, for the purpose of overcoming the problems presented by deploying UAVAs in swarms (see Paragraph 0002 of High).
Regarding claim 13, Liu teaches the elements of the present invention but fails to explicitly teach the method of claim 12, wherein the optimization algorithm is based upon at least one of a shortest 
However, High teaches the method of claim 12, wherein the optimization algorithm is based upon at least one of a shortest flight distance between the starting location and the destination, a shortest flight time from the starting location to the destination, and minimizing energy consumption during flight from the starting location to the destination (see Paragraph 0027 for the swarm structure may decrease energy consumption, decrease time spent in route, and/or increase traveling speed for one or more UAVs within the swarm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for implementation of a formation flight path coordination for a scalable group of Unmanned Arial Vehicles (UAVs) including a recursive architecture with a leader UAV and a plurality of follower UAVs in communication with the leader UAV, as taught by Liu, using the a system for communication while the swarm of UAVs are in route to one or more destinations, as taught by High, for the purpose of overcoming the problems presented by deploying UAVAs in swarms (see Paragraph 0002 of High).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bergkvist (US 20210300554 A1) teaches a control system in a delivery system performs a method of controlling unmanned aerial vehicles, UAVs, which are organized in a group or swarm to perform one or more missions to deliver and/or pick up goods. The method includes obtaining drag data indicative of air resistance for one or more UAVs in the group, determining, as a function of the drag data, a respective relative position of at least the one or more UAVs within the group, and controlling at 
Kaushik (US 20210403159 A1) teaches a method (100) for managing a group of Unmanned Aerial Vehicles (UAVs) operable to fly in a formation is disclosed, each UAV being programmed with a task to be performed by the UAV. The method is performed in a controller UAV of the group and comprises receiving UAV status information from UAVs in the group (110), obtaining information on a current formation of the group (120) and combining the received UAV status information with the information on current group formation to form a representation of a first state of the group (130). The method further comprises using a machine learning model to predict, on the basis of the first state of the group, an optimal formation transition to a new formation (140) and to instruct the UAVs in the group to perform the predicted optimal formation transition (150). An optimal formation transition is a transition to a formation that will minimise predicted total energy consumption for all UAVs in the group to complete their tasks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665